UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. F O R M 10 -Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended December 31, ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File No. 333-176684 NUZEE, INC. (exact name of registrant as specified in its charter) Nevada 38-3849791 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 2865 Scott Street, Suite 101, Vista, CA, 92081 (Address of principal executive offices) (zip code) (760)295-2408 or toll free 936-8933 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Titles of each class Name of each exchange on which registered None N/A Indicate by check mark whether the registrant has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Y e s x N o ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Y e s ¨ N o ¨ (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of February 11, 2016, NuZee, Inc. had 30,464,951 shares of common stock outstanding. Table of Contents PART I. Item 1. Financial Statements. (a) Balance Sheets as at December 31 , (Unaudited) and September (b) Statement of Operations for the three and nine months ended December 31 , and (Unaudited). (c) Statement of Cash Flows for the nine months ended December 31 , and (Unaudited). (d) Notes to Financial Statements (Unaudited). Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4. Controls and Procedures PART II. Item 1. Legal Proceedings Item 1A. Risk Factors 2 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5.Other Information Item 6. Exhibits FORWARD-LOOKING INFORMATION This Quarterly Report on Form 10-Q of NuZee, Inc. contains “forward-looking statements” that may state our management’s plans, future events, objectives, current expectations, estimates, forecasts, assumptions or projections about the company and its business. Any statement in this report that is not a statement of historical fact is a forward-looking statement, and in some cases, words such as “believes,” “estimates,” “projects,” “expects,” “intends,” “may,” “anticipates,” “plans,” “seeks,” and similar expressions identify forward-looking statements. Forward-looking statements involve risks and uncertainties that could cause actual outcomes and results to differ materially from the anticipated outcomes or results. These statements are not guarantees of future performance, and undue reliance should not be placed on these statements. It is important to note that our actual results could differ materially from what is expressed in our forward-looking statements due to the risk factors described in the section of our Form 10-K filed on January 13, entitled “Risk Factors.” We undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 3 PART I. Item 1. Financial Statements. Nuzee, Inc. BALANCE SHEET (Unaudited) December 31, 2015 September 30, 2015 ASSETS Current assets: Cash $ 47,252 $ 107,678 Accounts receivable 14,345 18,205 Inventories 181,112 201,764 Prepaid expenses and deposits 21,708 21,532 Total current assets 264,417 349,179 Equipment, net 184,145 192,103 Total assets $ 448,562 $ 541,282 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 77,620 $ 65,522 Convertible notes payable-related party 600,000 600,000 Other current liabilities 387 607 Total current liabilities 678,007 666,129 Stockholders' equity (deficit): Preferred stock; 100,000,000 shares authorized, $0.00001 par value; 0 shares issued and outstanding - - Common stock; 100,000,000 shares authorized, $0.00001 par value; 30,404,951 and 30,124,951 shares issued and outstanding 304 301 Additional paid in capital 6,145,335 5,940,337 Accumulated deficit Less: treasury stock, at cost (2,016,000 shares held in treasury as of December 31, 2015 and September 30, 2015 ) Total stockholders' equity (deficit) Total liabilities and stockholders' equity (deficit) $ 448,562 $ 541,282 The accompanying notes are an integral part of these unaudited financial statements.
